Case 1:16-cr-00838-DLC Document 73 Filed 09/17/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF NEW YORK

 

 

 

 

ee ee ee ee i x
UNITED STATES OF AMERICA,
T6CRO838-02 (DLC)
-y-
_ ORDER
Lazaro Manuel Martinez-Alonzo, — oo
. USUAL SuNY
Defendant. : DOCUMENT
: ELECTRONICALLY FILED
meNiau OUH olatelct Guage? *  [ppoce we
OEE OSS: DATE PILED: Ajit eed

 

 

 

 

 

IT IS HEREBY ORDERED that C.J.A. counsel Mark S. DeMarco is
appointed to represent the defendant on the violation of

supervised.

Dated: New York, New York
September 17, 2020

) a

DENISE COTE
United States District Judge
